Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-20 have been examined.

Election/Restrictions
Applicant’s election without traverse of Group III, Claims 15-20, in the reply filed on 6/7/22 is acknowledged.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving, from a business, a request to advertise an offer; receiving a set of privacy conditions corresponding to the business; generating, based on the offer and the set of privacy conditions, contracts corresponding to the offer; storing the contracts on a distributed ledger;
generating, based on the offer and a template, an advertisement; executing the contracts to determine a set of users to provide the advertisement to; determining, based on preferences corresponding to each user of the set of users, a method of delivering the advertisement to the respective user; receiving indications of user interactions with the advertisement; storing the indications of user interactions on the distributed ledger; generating, based on the contracts and based on the indications of user interactions, advertising results; and sending the advertising results to the business. This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are smart contracts.  The smart contracts are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 16-20 are not considered directed to any additional non-abstract claim elements. No additional elements are found in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karia (20200364358).
Claim 15. Karia discloses a method for providing advertising to users, the method comprising:
receiving, from a business, a request to advertise an offer (see advertise at [40, 41, 46, 51]);
receiving a set of privacy conditions corresponding to the business (see consensus/consent/privacy at [89]; see consent and define and bound scope can be shared at [40, 41, 46, 51]);
generating, based on the offer and the set of privacy conditions, smart contracts
corresponding to the offer (see smart contract at [40, 41, 47, 50, 51]);
storing the smart contracts on a distributed ledger (see smart contract and distributed ledger at [60, 47]);
generating, based on the offer and a template, an advertisement (see template and advertisement at [46]; see template at [44, 65]; Examiner interprets that based on the ad offer and the template in Karia that an ad is then generated or selected and provided);
executing the smart contracts to determine a set of users to provide the advertisement to (note conditions and context for providing ad at [41, 51, 50, 40]);
determining, based on preferences corresponding to each user of the set of users, a method of delivering the advertisement to the respective user (note do not disturb conditions at [40]; also see [51, 41, 42, 50, 84, 104]; also note advertisement citations above);
receiving indications of user interactions with the advertisement (see audit trail and report on successful versus failed endorsement [43, 87]; note past experiences as criteria at [50]);
storing the indications of user interactions on the distributed ledger (see audit trail and report on successful versus failed endorsement [43, 87]; the results of the smart contract execution [96]);
generating, based on the smart contracts and based on the indications of user interactions, advertising results (see audit trail and report on successful versus failed endorsement [43, 87]; the results of the smart contract execution [96]); and
sending the advertising results to the business (the results of the smart contract execution [96]).
Claim 17. Karia further discloses the method of claim 15, wherein executing the smart contracts comprises identifying users with privacy settings that are compatible with the set of privacy conditions (see consensus/consent/privacy at [89]; see consent and define and bound scope can be shared at [40, 41, 46, 51]; note do not disturb conditions at [40]; note conditions and context for providing ad at [41, 51, 50, 40]).
Claim 18. Karia further discloses the method of claim 15, wherein executing the smart contracts comprises identifying users with interests corresponding to the offer (note conditions and context for providing ad at [41, 51, 50, 40]).
Claim 19. Karia further discloses the method of claim 15, wherein sending the advertising results to the business comprises sending anonymized data to the business (see anonymized data at [57]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karia (20200364358) in view of Official Notice.	
Claim 16. Karia further discloses the method of claim 15, wherein the request comprises an indication of a product or service, a price, and terms of the offer (see advertiser and service and promotion at [41, 46] also see offer at [53, 56]).  Karia does not explicitly disclose price. However, Examiner takes Official Notice that price is and terms are common with ads or promotions.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add price or terms to Karia’s ads or promotions.  One would have been motivated to do this in order to better present relevant/successful ads/promotions.
Claim 20. Karia does not explicitly disclose the method of claim 15, wherein the advertising results comprise an amount of users that interacted with the advertisement.  However, Karia discloses the advertising feature cited above.  And Karia discloses an audit trail and report on successful versus failed endorsement [43, 87] and also the results of the smart contract execution [96] and also tracking past experiences of the user [50].  And, Examiner takes Official Notice that advertisers track amount of users that interact with an ad.  It is old and well known before Applicant’s priority date that advertisers have budgets and decide on successful and unsuccessful ad campaigns.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add tracking amount of users responding to Karia’s audit of success and unsuccess and Karia’s advertisers.  One would have been motivated to do this in order to better assist advertisers in being successful.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Manning discloses relevant features for blockchain, advertising and privacy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/20/22